DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

General Remarks
This communication is considered fully response to Applicant’s application filed 03/25/2021.
Application filed 12/27/2019
Claims:
Claims 1-22 are pending.
Claims 1, 13 and 18 are independent.
Claims 1, 13 and 18 are amended.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0209729 A1 to Staniec et al. (“Staniec”) in view of U.S. Patent Application Publication No. 2009/0238183 A1 to Wu (“Wu”).
As to claim 1, Staniec discloses:
a method comprising:
receiving information indicating that at least one media capture source, located at a premises, and one or more destination entities are included in a group (¶0002-¶0007 – Staniec teaches multiple hosts (i.e., acting as both source and destination) registering and joining a IP multicast group for receiving content; Fig. 3, ¶0029 – group address table – indicative of a group);
receiving, from the at least one media capture source, content comprising at least one of a captured image or video and an indication of a destination network address associated with the one or more destination entities of the group, wherein the destination network address is used to determine one or more network addresses of the one or more destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses); ¶0026 – Staniec teaches use of a camera);
sending to the determined one or more destination entities a respective copy of the one or more copies of the content (¶0035 – Staniec teaches sending the duplicated IP packets (i.e., content copy) to the respective destinations).
Wu discloses what Staniec does not expressly disclose.
Wu discloses:
determining a number of copies of the content based on determining a number of the network addresses, associated with the one or more destination entities, that are determined from the destination network address, wherein the number of the one or more copies correspond to a number of the one or more destination entities of the group determined to receive the content (Abstract, ¶0013, ¶0022, ¶0024 – Wu teaches that the number of times a packet is replicated corresponds to the number of devices (i.e, destination entities) associated with the multicast group (i.e., destination network address));
creating one or more copies of the content based on the determined number of copies (Abstract, ¶0013, ¶0022, ¶0024 – Wu teaches that the number of times a packet is replicated corresponds to the number of devices (i.e, destination entities) associated with the multicast group (i.e., destination network address));
Staniec and Wu are analogous arts because they are from the same field of endeavor with respect to group addressing.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate the content replication based off multicast group as discussed in Wu with the use of group address to send information and content to multiple destination addresses as discussed in Staniec by adding the functionality of Wu to the system/method of Staniec in order to dynamically adjust the transmission rate at which access points transmits the multimedia streaming multicast packets sent by the remote servers to different members with a multicast group (Wu, ¶0010).

As to claim 2, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
further comprising:
determining the number of the copies based on determining a number of the network addresses, associated with the one or more destination entities, that are determined from the destination network address (¶0035 – Staniec teaches duplicating the IP packets based off the devices associated with the group destination address (i.e., copy based off number of devices)).

As to claim 3, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
wherein creating the number of copies further comprises: 
replacing, in the copies, the destination network address with a respective network address associated with a corresponding destination entity of the destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses)).

As to claim 4, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
wherein creating the one or more copies comprises 
duplicating the content to create the number of the copies corresponding to the number of the destination entities determined to receive the content (¶0035 – Staniec teaches duplicating the IP packets based off the devices associated with the group destination address (i.e., copy based off number of devices)).

As to claim 5, Staniec and Wu discloses:
method of claim 4, and
Staniec discloses:
further comprising:
performing the duplicating based on detecting data in a set of options data in the content indicating to copy the content (¶0035 – Staniec teaches duplicating packets which contain the group destination address).

As to claim 6, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
wherein the received information indicates that the media capture source and the destination entities are registered with a service (¶0010 – Staniec teaches a source and destination are associated with a multicast group (i.e, service)).

As to claim 7, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
wherein determine the network addresses comprises 
generating a network address translation of the destination network address to respective network addresses associated with the destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses)).

As to claim 10, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
wherein the media capture source comprises a camera device or a video recording device (¶0026 – Staniec teaches use of a camera).

As to claim 11, Staniec and Wu discloses:
method of claim 1, and
Staniec discloses:
wherein the one or more destination entities comprise one or more devices or services (Fig. 3 of Staniec).

As to claim 12, Staniec and Wu discloses:
method of claim 11, and
Staniec discloses:
wherein the services comprise one or more image or video provision services (Fig. 3 of Staniec).

As to claim 13, Staniec and Wu discloses:
a method comprising:
receiving, from at least one media capture source, content comprising at least one of a captured image or video and an indication of a destination network address associated with one or more destination entities of a group, wherein the destination network address is used to determine one or more network addresses of the one or more destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses); ¶0026 – Staniec teaches use of a camera);
sending to the determined one or more destination entities a respective copy of the one or more copies of the content (¶0035 – Staniec teaches sending the duplicated IP packets (i.e., content copy) to the respective destinations).
Wu discloses what Staniec does not expressly disclose.
Wu discloses:
determining a number of copies of the content based on determining a number of the network addresses, associated with the one or more destination entities, that are determined from the destination network address, wherein the number of the one or more copies correspond to a number of the one or more destination entities of the group determined to receive the content (Abstract, ¶0013, ¶0022, ¶0024 – Wu teaches that the number of times a packet is replicated corresponds to the number of devices (i.e, destination entities) associated with the multicast group (i.e., destination network address));
creating one or more copies of the content based on the determined number of copies (Abstract, ¶0013, ¶0022, ¶0024 – Wu teaches that the number of times a packet is replicated corresponds to the number of devices (i.e, destination entities) associated with the multicast group (i.e., destination network address));
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 14, Staniec and Wu discloses:
method of claim 13, and
Staniec discloses:
wherein create the number of copies further comprises: 
replacing, in the copies, the destination network address with a respective network address associated with a corresponding destination entity of the destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses)).

As to claim 15, Staniec and Wu discloses:
method of claim 13, and
Staniec discloses:
further comprising:
creating the one or more copies based on detecting data in a set of options data in the stream of content indicating to copy the content (¶0035 – Staniec teaches duplicating packets which contain the group destination address).

As to claim 16, Staniec and Wu discloses:
method of claim 13, and
Staniec discloses:
wherein the computing device is located at the premises (Fig. 1 of Staniec).

As to claim 18, Staniec and Wu discloses:
a method comprising:
receiving one or more requests from at least one media capture source and one or more destination entities to register with a service and to join a group (¶0002-¶0007 – Staniec teaches multiple hosts (i.e., acting as both source and destination) registering and joining a IP multicast group for receiving content);
receiving content from the at least one media capture source, the content comprising at least one of a captured image or video and an indication of a destination network address associated with the one or more destination entities of the group, wherein the destination network address is used to determine one or more network addresses of the one or more destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses); ¶0026 – Staniec teaches use of a camera);
sending to the determined one or more destination entities a respective copy of the one or more copies of the content (¶0035 – Staniec teaches sending the duplicated IP packets (i.e., content copy) to the respective destinations).
Wu discloses what Staniec does not expressly disclose.
Wu discloses:
determining a number of copies of the content based on determining a number of the network addresses, associated with the one or more destination entities, that are determined from the destination network address, wherein the number of the one or more copies correspond to a number of the one or more destination entities of the group determined to receive the content (Abstract, ¶0013, ¶0022, ¶0024 – Wu teaches that the number of times a packet is replicated corresponds to the number of devices (i.e, destination entities) associated with the multicast group (i.e., destination network address));
creating one or more copies of the content based on the determined number of copies (Abstract, ¶0013, ¶0022, ¶0024 – Wu teaches that the number of times a packet is replicated corresponds to the number of devices (i.e, destination entities) associated with the multicast group (i.e., destination network address));
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 19, Staniec and Wu discloses:
method of claim 18, and
Staniec discloses:
wherein prior to receiving the content, the method further comprises:
determining that the at least one media capture source and the one or more destination entities are authenticated by the service (¶0010 – Staniec teaches a source and destination are associated with a multicast group (i.e, service)).

As to claim 20, Staniec and Wu discloses:
method of claim 18, and
Staniec discloses:
wherein creating the one or more copies further comprises: 
replacing, in the copies, the destination network address with a respective network address associated with a corresponding destination entity of the destination entities (Fig. 7, 709; ¶0035 – Staniec teaches replacing the group destination address (i.e., destination network address) with device IP addresses (i.e., destination entity network addresses)).

As to claim 21, Staniec and Wu discloses:
method of claim 18, and
Staniec discloses:
further comprising:
creating the one or more copies based on detecting data in a set of options data in a datagram of the content indicating to copy the content (¶0035 – Staniec teaches duplicating the IP packets based off the devices associated with the group destination address (i.e., copy based off number of devices)).

As to claim 22, Staniec and Wu discloses:
method of claim 18, and
Staniec discloses:
wherein the computing device comprises a network device located external to the premises (Fig. 1 of Staniec).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0209729 A1 to Staniec et al. (“Staniec”) in view of U.S. Patent Application Publication No. 2009/0238183 A1 to Wu (“Wu”) in further view of U.S. Patent Application Publication No. 2014/0304221 A1 to Perkins (“Perkins”).
As to claim 8, Staniec and Wu discloses:
method of claim 1, 
Perkins discloses what Staniec and Wu does not expressly disclose.  However, Staniec does disclose multiple hosts registering and joining a IP multicast group for receiving content.
Perkins discloses:
wherein receiving information further comprises 
receiving the information based on the at least one media capture source and the one or more destination entities generating requests to register with a service and being authenticated by the service to join the group (¶0096 – Perkins teaches clients being able to register with a service and being authenticated and then able to join a group).
Staniec, Wu and Perkins are analogous arts because they are from the same field of endeavor with respect to service registration and groups.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate service registration and authentication as discussed in Perkins with the content replication based off multicast group as discussed in Wu with the use of group address to send information and content to multiple destination addresses as discussed in Staniec by adding the functionality of Perkins to the system/method of Staniec and Wu in order to demonstrate how a user can register with a service and be authenticated by the service and join a group (Perkins, ¶0096).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0209729 A1 to Staniec et al. (“Staniec”) in view of U.S. Patent Application Publication No. 2009/0238183 A1 to Wu (“Wu”) in further view of Printed Publication, “InetDaemon: IP Datagram Structure”., to InetDaemon (“InetDaemon”).
As to claim 9, InetDaemon discloses:
method of claim 5, 
InetDaemon discloses what Staniec and Wu does not expressly disclose.  However, Staniec discloses use of IP packets or datagrams.  The structure of an IP datagram is well-known in the art.
InetDaemon discloses:
wherein the content comprises the destination network address and the set of options in a header of a datagram of the content (p. 1 – InetDaemon shows the structure of an IP datagram which has a destination address and options).
Staniec, Wu and InetDaemon are analogous arts because they are from the same field of endeavor with respect to the internet protocol.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate IP datagram structure as discussed in InetDaemon with the content replication based off multicast group as discussed in Wu with the use of group address to send information and content to multiple destination addresses as discussed in Staniec by adding the functionality of InetDaemon to the system/method of Staniec and Wu in order to show the structure of an IP datagram (InetDaemon, p.1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0209729 A1 to Staniec et al. (“Staniec”) in view of U.S. Patent Application Publication No. 2009/0238183 A1 to Wu (“Wu”) in further view of U.S. Patent Application Publication No. 2010/0098083 to Yamazaki et al. (“Yamazaki”).
As to claim 17, Staniec and Wu discloses:
method of claim 13,
Yamazaki discloses what Staniec and Wu does not expressly disclose.
Yamazaki discloses:
wherein the destination network address comprises 
a destination private Internet Protocol (IP) address and the network addresses comprise destination private IP addresses (Figs. 4-7, ¶0072 – Yamazaki teaches a group address being associated with multiple private destination addresses and the multiple private destination addresses represent the destinations for each end point.).
Staniec, Wu and Yamazaki are analogous arts because they are from the same field of endeavor with respect to group addressing.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate the use of group addresses associated with private addresses as discussed in Yamazaki with the content replication based off multicast group as discussed in Wu with the use of group address to send information and content to multiple destination addresses as discussed in Staniec by adding the functionality of Yamazaki to the system/method of Staniec and Wu in order to help manage devices connection to the internet and convert global IP addresses to private IP addresses (Yamazaki, ¶0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445